Simons, J. (dissenting).
I do not agree with the majority’s decision that educational or social institutions must be certified before a tax exemption may be granted. Neither the Real Property Tax Law nor the cases contain that requirement. Unless we intend to make local assessors enforcement officers for the myriad regulatory statutes, ordinances and codes which govern modern life, we should not read this new condition into the law.
The Referee was justified in denying the full relief requested because the appellant failed to establish that the uses of this real property were exclusively those for which it was organized or necessarily incident to the purposes for which it was organized. (Gospel Volunteers v. Village of Speculator, 33 A D 2d 407; Matter of Chautauqua Inst. v. Town of Chautauqua, 35 A D 2d 1; Greater N. Y. Corp. of Seventh-Day Adventists v. Town of Dover, 29 A D 2d 861, app. dsmd. 23 N Y 2d 682; People ex rel. Blackburn v. Barton, 63 App. Div. 581.) The school and orphanage, although charitable in nature, were substantially at variance with the purposes granted appellant by its certificate of incorporation, not incidental or subsidiary to those purposes.
Nevertheless, the judgment should be reversed and the matter remanded for further findings of fact and decision granting partial exemption.
The record proves beyond dispute that this property was owned by a religious corporation and partially used for permitted purposes throughout the period of that ownership. The school was a very meager operation and the orphanage never got off the ground. These were the objectionable uses and they were limited. Much of the property was used for church busi*252ness, retreats and church related social activities. Under those circumstances, appellant was entitled to a partial tax exemption (Real Property Tax Law, § 420, subd. 2), and respondent was without jurisdiction to assess the entire property and collect taxes due on an invalid assessment (Bun & Bradstreet v. City of New York, 276 N. Y. 198; Christian Camps v. Village of Speculator, 275 App. Div. 868, mot. for lv. to app. den. 301 N. Y. 813).
It is true that the burden of proof rests upon the one claiming the exemption, and it is unfortunate that a record was not fashioned upon which the relief, to which appellant was unquestionably entitled, could have been granted. But here, the taxing authorities have admitted the right to partial exemption and the Beferee finds exempt use existed. (50 Misc 2d 774, 782.) I think it unduly harsh to ignore all of this and deny appellant any relief whatsoever.